DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 5 May 2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims set forth in the previous office action have been withdrawn (except for those repeated below). In addition, new claim objections and rejections under 35 U.S.C. 112 have been added based on the amendments to the claims.

Drawings
Figure 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). See also Figures 1A-B, which are labeled as Prior Art, and paragraph 39.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55 (see Figure 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:
In step b of claim 1, “to improve edges and surfaces associated with the feature” should be replaced with “to improve the at least one edge and/or surface” to better link steps a and b.
In claim 5, “wherein edges and/or surfaces are geometrically improved by increasing their fidelity to an intended geometry” should be replaced with “wherein the at least one edge and/or surface is geometrically improved by increasing the fidelity of the at least one edge and/or surface to an intended geometry” for consistency with claim 1.
In claim 6, “wherein edges and/or surfaces are geometrically improved by decreasing their roughness” should be replaced with “wherein the at least one edge and/or surface is geometrically improved by decreasing the roughness of the at least one edge and/or surface” for consistency with claim 1.
In claim 7, “wherein the feature edges and/or surfaces are geometrically improved” should be replaced with “wherein the at least one edge and/or surface is geometrically improved” for consistency with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the lateral surface”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 will be interpreted as reciting “wherein the substrate exhibits a lateral surface in proximity to the feature”, as in claim 4.
Claim 7 refers to “the contour of a two dimensional projection of the feature perpendicular to the lateral surface of the substrate”.  It is unclear what is meant by this language. Given the context, it is believed that the language at issue is meant to refer to the contour of the aperture channel walls 107, for example. See Figure 8A. For purposes of examination, claim 7 will be interpreted as referring to “the contour of the feature along a direction perpendicular to the lateral surface of the substrate” instead.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed. Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires creating a coarse feature in a substrate by laser micro machining, the feature exhibiting at least one edge and/or surface that can be geometrically improved, and undertaking micro deposition of material to improve edges and surfaces associated with the feature.
As discussed in the office action dated 11 February 2022, U.S. Patent Application Publication No. 2004/0175631 (“Crocker”) and U.S. Patent Application Publication No. 2017/0022614 (“Herrmann”) represent the closest prior art. However, the coarse features in Crocker and Herrmann are due to manufacturing defects or wear. Neither reference discloses or suggests purposefully creating a coarse feature in a substrate by laser micro machining, as required by claim 1.
To the extent that combining laser machining and additive manufacturing is known in the art, their roles have been reversed as compared with the present invention. For example, U.S. Patent Application Publication No. 2022/0097256 (“Greulich-Weber”) discloses additively manufacturing an article 2 and then refining the article 2 with a laser beam 3. See Figures 2A-B and paragraphs 256-257. In contrast, in the present invention, laser machining creates a coarse feature, and additive manufacturing is used to refine the coarse feature. Correspondingly, as noted above, claim 1 recites creating a coarse feature in a substrate by laser micro machining and undertaking micro deposition of material to improve edges and surfaces associated with the feature.
Claims 2 and 4-6 are allowed based on their dependency from claim 1. Claim 7 contains allowable subject matter based on its dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726